Affirmed and Memorandum Opinion filed July 14, 2016.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-15-00638-CR
                             NO. 14-15-00639-CR

                         DIMPLE SHAW, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                  On Appeal from the 337th District Court
                           Harris County, Texas
                 Trial Court Cause Nos. 1448956 & 1448957

                MEMORANDUM                     OPINION
      Appellant, Dimple Shaw, appeals his convictions for (1) evading arrest in a
motor vehicle (Tex. Penal Code Ann. § 38.04(b)(2)(A)), and (2) possession of a
controlled substance, morphine, weighing more than one gram but less than four
grams (Tex. Health & Safety Code Ann. §§ 481.102, 481.115). Appellant’s
appointed counsel filed a brief in which she concludes the appeals are wholly
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief and the record were delivered to appellant.
Appellant was advised of the right to file a pro se response. See Stafford v. State,
813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than 60 days
have passed, and no pro se response has been filed.

      We have reviewed the record and counsel’s brief carefully and agree the
appeals are wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgments of the trial court are affirmed.



                                  PER CURIAM



Panel consists of Justices Busby, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2